Citation Nr: 1025696	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-01 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
postoperative aneurysm, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in New 
Orleans, Louisiana.

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of the 
hearing is of record.

The matter was previously before the Board in August 2006, at 
which time it was remanded for further development by the 
originating agency.  This matter was again remanded by the Board 
for further development in April 2008.  

The Board notes that the RO certified to the Board the issue of 
entitlement to service connection for PTSD.  For reasons 
explained in the REMAND section, the Board has recharacterized 
the claim to include a broader psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In the April 2008 remand, the Board noted that it had received 
material transmitted to the RO in New Orleans by the Veteran's 
then representative in March 2007.  This material included a PTSD 
questionnaire completed by the Veteran in March 2007, which 
provided additional details concerning his claimed stressors that 
had not been given in the PTSD questionnaire that he had 
completed in February 2002 or in his testimony in May 2006.  

The Board noted that because the material received by the Board 
in September 2007 contained additional details concerning the 
Veteran's reported stressors, consideration was to be given 
whether the additional details, together with the information 
contained in the Veteran's service personnel records and the 
information previously provided by the Veteran in his February 
2002 questionnaire and his May 2006 testimony, now permitted an 
attempt to verify the Veteran's reported stressors.

In conjunction with the Board remand, the AMC sent a letter to 
the Modern Military Branch, National Archives and Records, in 
June 2009.  In the letter, the AMC noted that the Veteran claimed 
he was in the Navy during the Vietnam era, they operated on the 
DMZ, with operation Sea Dragon.  It indicated that they would go 
into North Korea and shoot up, blow up the ports and ships.  They 
were to blow up everything that came down from the North.  They 
fired round the clock, the next morning to check to see if there 
were any survivors.  It was also noted that they picked up a 
couple of pilots, one was dead, he was blown apart.  

In a June 2009 response letter, the NARA indicated that there was 
no way to begin a search of their records with the limited 
information provided.  They noted that their records were 
arranged by unit name/designation.  NARA further indicated that 
their holdings were extremely limited in terms of Navy records 
from the Vietnam War.  NARA stated that for further information, 
it was suggested that the Operational Archives Branch, Naval 
Historical Center, 805 Kidder Breese Street, SE, Washington Navy 
Yard, Washington, DC, be contacted.  

Following receipt of this letter, the AMC took no further action 
with regard to stressor development.  

Based upon receipt of the letter from NARA, the AMC had a duty to 
further develop the Veteran's claim with regard to stressor 
verification.  The Board notes that the Veteran, in his March 
2007 PTSD questionnaire, provided specific dates and places with 
regard to his claimed stressors.  He also noted that he was 
stationed on the USS St. Paul from December 1967 to December 1968 
in the Operations Division.  He indicated that the ship received 
incoming fire from enemy shore batteries during the Tet Offensive 
in 1968.  He also indicated that the USS St. Paul provided fire 
support for U. S. Ground Forces from Da Nang Harbor during the 
Tet Offensive in March 1968.  The Veteran also stated that the 
USS St. Paul provided fire support for ground forces during 
Operation Sea Dragon (1968) and Operation Rolling Thunder (1968).  
He indicated that these occurred in April, May, and June 1968.  

The Board further notes that in the Veteran's service personnel 
file there is a Naval Unit Commendation for the USS St. Paul.  
The citation was given for exceptionally meritorious service from 
April through October 1968 while serving as flagship for 
Commander Cruiser Destroyer Group Seventh Fleet during operations 
against the enemy off the coasts of North and South Vietnam.  It 
was indicated that during a total of 102 days in combat 
operations, often within range of enemy artillery emplacements, 
and occasionally under fire from North Vietnamese Coastal Defense 
sites, USS St. Paul distinguished itself by conducting over 1300 
missions and delivering over 64000 rounds of extremely accurate 
and destructive Naval gunfire against enemy coastal defense 
sites, supply routes, troop concentrations, and fortified 
positions.  This accounted for an estimated 380 enemy killed in 
action and approximately 800 military structures and bunkers 
destroyed or damaged.  

The Board notes that the letter AMC sent to NARA in June 2009 
contained none of the above information.  Moreover, based upon 
the response received from NARA, an additional letter should have 
been prepared containing the above information, to include the 
unit/ship the Veteran served on, the time frame when he was 
stationed on the ship, and the dates and reports of his claimed 
stressors.  

Furthermore, the AMC should attempt to obtain additional stressor 
verification information from the Operational Archives Branch, 
Naval Historical Center, which was identified by NARA in their 
June 2009 response letter.  

The Board notes that the Court has held that receiving enemy fire 
can constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  A determination that a veteran engaged in 
combat with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation of 
the type or form of evidence that may be used to support such a 
finding. VAOPGCPREC 12-99 (1999).  Evidence submitted to support 
a claim that a veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).

The Board also notes the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is 
applicable here.  In Clemons, the Veteran specifically requested 
service connection for PTSD; the Board narrowly construed the 
claim and denied service connection for PTSD based on the absence 
of a current diagnosis, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  The 
Court, in vacating the Board's decision, pointed out that a 
claimant cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual claim may 
be.  The Court further noted that the Board should have 
considered alternative current conditions within the scope of the 
filed claim.  Id.  In this case, while the claim has been 
adjudicated by the RO and certified to the Board as a claim for 
service connection for PTSD, the Veteran has also been diagnosed 
with other psychiatric disorders, including a major depressive 
disorder, a cognitive disorder, a mood disorder, a depressive 
disorder, and a delusional disorder.  Under Clemons, these other 
diagnoses are to be considered as part of the underlying claim.  
To date, however, the RO has not adjudicated this claim so 
broadly as to incorporate psychiatric diagnoses other than PTSD.  
The RO has also not provided adequate notification addressing 
what is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f), differ from the provisions addressing other 
service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Corrective notification action, as well as further adjudication, 
is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.


As it relates to the claim of service connection for hypertension 
and/or post operative aneurysm, the Board notes that in addition 
to his claim that these disorders are caused or aggravated by his 
claimed PTSD, the Veteran has also indicated that his 
hypertension/aneurysm is related to his period of service.  He 
noted that he had a high blood pressure reading prior to his 
discharge from service.  He further indicated that he was told 
that he had high blood pressure in 1971.

The Board further observes that the Veteran has not been afforded 
a VA examination with regard to any claimed hypertension/aneurysm 
during the course of this appeal.  Under the VCAA, VA is obliged 
to provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  Based upon the 
above, an examination is warranted to determine the etiology of 
any hypertension and/or aneurysm and its relationship, if any, to 
the Veteran's period of service.  There has also been no opinion 
expressed as to whether either of these disorders are caused or 
aggravated by any current psychiatric disorder.  

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal, now 
characterized as entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.  This letter must inform the 
Veteran of the information and evidence 
necessary to substantiate the claims, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.

2.  The AMC/RO should once again contact 
NARA and provide detailed information such 
as that listed in the remand above and in 
the Veteran's March 2007 PTSD questionnaire 
and any other information deemed pertinent 
and request that NARA attempt to verify the 
Veteran's claimed stressors.  The AMC/RO 
should also contact the Operational 
Archives Branch, Naval Historical Center, 
805 Kidder Breese Street, SE, Washington 
Navy Yard, Washington, DC, and provide 
detailed information with regard to the 
Veteran's claimed stressors to include 
detailed information listed in the above 
remand and in the Veteran's March 2007 PTSD 
questionnaire and any other information 
deemed pertinent.  

A negative response must be provided if no 
information is available.  The Veteran 
should be informed in writing with regard 
to all attempts made to obtain stressor 
verification.  

3.  After the receipt of the information 
requested above, review the Veteran's 
reported stressors, including his reports 
of coming under enemy fire in light of the 
records received.  Make a determination 
whether it was as likely as not that the 
Veteran participated in combat or received 
enemy fire.  A list of any verified 
stressors to include participation in 
combat or receiving enemy fire should be 
prepared.  If none of the Veteran's 
stressors can be verified, then it should 
be so stated.

4.  If available, return the claims folder 
to the examiner who performed the July 2008 
VA examination.  The claims file must be 
made available to and reviewed by the 
examiner.  The list of verified stressors 
should also be provided to the examiner.  
After a review of the entire claims folder, 
the examiner is requested to render the 
following opinions: For each psychiatric 
diagnosis other than PTSD, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service.

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established by 
the record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors sufficient to produce 
PTSD by the examiner.  Detailed rationale 
is requested for each opinion that is 
rendered.  

If the July 2008 VA examiner is not 
available, schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder(s), including PTSD, 
which may be present.  The claims file must 
be made available to and reviewed by the 
examiner. The list of verified stressors 
should also be provided to the examiner.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.

The examiner should conduct the examination 
with consideration of the current criteria 
for PTSD.  The examination report should 
include a detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established by 
the record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors sufficient to produce 
PTSD by the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as to 
whether any psychiatric disorder(s) found 
on examination, is/are related to service 
on the basis of direct service incurrence, 
or if pre-existing service, was/were 
aggravated by the Veteran's period of 
service.

The report of examination should include 
the rationale for all opinions expressed.

5.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current hypertension/aneurysm.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
questions:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current hypertension and/or aneurysm, 
if found, is related to the Veteran's 
period of active service?  If not, is it at 
least as likely as not that the any current 
psychiatric disorder found, including PTSD, 
caused or aggravated (permanently worsened) 
any hypertension and/or aneurysm?  The 
examiner should provide rationales for 
these opinions.

6.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development 
deemed appropriate, the AMC/RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record is 
returned to the Board for future review.  
As it relates to the now expanded issue of 
entitlement to an acquired psychiatric 
disorder, to include PTSD, if the 
determination remains unfavorable, the 
Supplemental Statement of the Case must 
contain 38 C.F.R. §§ 3.303, 3.307, and 
3.309.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
,action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

